Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-28-2007

USA v. Alvarado-Martinez
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3781




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Alvarado-Martinez" (2007). 2007 Decisions. Paper 181.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/181


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                   ___________

                              Nos. 06-3781, 06-3782
                                  ___________

                        UNITED STATES OF AMERICA

                                         v.

                    HERIBERTO ALVARADO-MARTINEZ,

                                             Appellant at No. 06-3781
                                   ___________


                        UNITED STATES OF AMERICA

                                         v.

                           ROMEO NUNEZ-FLORES,

                                             Appellant at No. 06-3782
                                   ___________

                On Appeal from the United States District Court
                     for the Western District of Pennsylvania
             (D.C. Criminal Nos. 06-cr-00144-1 and 06-cr-00150-1 )
              District Judge: The Honorable Donetta W. Ambrose
                                  ___________


                 Submitted Under Third Circuit LAR 34.1(a)
                             October 31, 2007
Before: RENDELL and NYGAARD, Circuit Judges, and McCLURE,* District Judge.


     *
      Honorable James F. McClure, Jr., District Judge for the United States District
                                                                         (continued...)
                                (Filed: November 28, 2007)



                                       ___________

                                OPINION OF THE COURT

                                       ___________



NYGAARD, Circuit Judge.



        Because our opinion is wholly without precedential value, and because the parties

and the District Court are familiar with its operative facts, we offer only an abbreviated

recitation to explain why we will deny the appeals of Mr. Nunez-Flores, and Mr.

Alvarado-Martinez.1

        Mr. Nunez-Florez and Mr. Alvarado-Martinez pleaded guilty to the possession of

false or altered permanent resident alien cards (“green cards”). The plea agreements

preserved the probable cause challenge that they both raised in pre-trial motions seeking

to suppress, inter alia, the green cards as fruits of an unreasonable search.




         *
         (...continued)
Court for the Middle District of Pennsylvania, sitting by designation.
         1
          The appeals were consolidated for disposition by Order dated December 12,
2006.

                                              2
       Appellants were passengers in a car driven by a man who was illegally present in

the United States. A police officer stopped the vehicle for speeding. The officer

observed that all of the men were Hispanic. He asked for a driver’s license from the

driver, and learned that he did not have one. He asked the driver if either passenger had a

license and he said that they did not. The officer then asked both passengers directly, in

English, to provide identification. Both men handed him a green card, and identification

cards written in Spanish.

       The officer questioned the authenticity of one identification card from each

passenger, making him suspicious that he did not have accurate information. He ran a

check of the names and birth dates to learn if any of them had any valid identification or

any outstanding warrants. After the check did not produce any positive identification, the

officer instructed each man, in English, to get out of the car one at a time. They

complied.

       The officer asked the men if they were illegally present in the United States. The

driver answered “yes,” and at the same time the two passengers immediately put their

heads down. The officer interpreted this movement of their heads to be a non-verbal

agreement with the driver’s answer. After relaying information about the stop to

Immigration and Customs Enforcement, the officer followed its instructions to transport

the men to the Allegheny County Jail.

       The District Court concluded that the officer obtained the false green cards

pursuant to a lawful arrest. We agree. The District Court appropriately assessed the

                                             3
totality of the circumstances, noting: the lawfulness of the traffic stop; the lack of driver’s

licenses; the officer’s general concerns about a lack of positive identification; the various

indicia that led the officer to conclude that the men acknowledged their illegal presence in

the country; and, the instruction of Immigration and Customs Enforcement to detain the

men. United States v. Myers, 308 F.3d 251, 255 (3d Cir. 2002). We do not find any

error in the District Court’s judgment that, at the time of arrest, a reasonable officer in

these circumstances would find probable cause to arrest the men for violation of

immigration laws. Therefore, we will affirm the District Court’s Order of Conviction of

Mr. Nunez-Flores and the Order of Conviction and Sentence of Mr. Alvarado Martinez.




                                               4